Status of Application
1.	Acknowledgment is made of the amendments filed 02/25/2021. Upon entering the amendments, claims 1 and 7-24 are canceled and claims 2-6 and 25-29 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant pending claims over the prior art applied in the previous office action. Applicant’s remarks indicate that all previously pending claims that were subject to rejections have been canceled, thus leaving in the application on ly claims 2-6 and 25-29, which were indicated in the previous Office Action to be allowable. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 2-6 and 25-29 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass articles. Specifically, the prior art fails to teach a glass article comprising a glass sheet meeting each structural limitation of instant claim 2, the sheet comprising greater than about 80 mol% SiO2, between about 6 mol% and about 10 mol% MgO, between about 0.01 mol% and 4 mol% ZnO, and between about 0.01 mol% and 0.11 mol% SnO2, and wherein further the glass comprises between about 0 mol% and about 0.5 mol% each of Al2O3, B2O3, Na2O, K2O, CaO, SrO, and BaO. The prior art also fails to teach or suggest a glass article comprising a glass sheet meeting each structural limitation of instant claim 3, wherein the sheet comprises greater than about 80 mol% SiO2, between about 8 mol% and 11 mol% K2O, between about 0.01 mol% and about 4 mol% ZnO, between about 6 mol% and about 10 mol% MgO, and between 2, and wherein the sheet is substantially free of Al2O3 and B2O3. The prior art further fails to teach or suggest a glass article comprising a glass sheet meeting each structural limitation of instant claim 5, wherein the sheet is a potassium silicate composition comprising greater than about 80 mol% SiO2, between about 8 mol% and 11 mol% K2O, between about 0.01 mol% and about 4 mol% ZnO, between about 6 mol% and about 10 mol% MgO, and between about 0.01 mol% and about 0.11 mol% SnO2, and wherein the glass is free of alumina. The prior art additionally fails to teach or suggest a glass article comprising a glass sheet meeting each structural limitation of instant claim 25, wherein the sheet comprises greater than about 80 mol% SiO2, is substantially free of Al2O3 and B2O3, and has a color shift of less than 0.005 Finally, the prior art fails to teach or suggest a glass article comprising a glass sheet meeting each structural limitation of instant claim 27, wherein the sheet is substantially free of Al2O3, B2O3, Na2O, CaO, SrO, and BaO and has a color shift of less than 0.005. 
The most relevant prior art references found are Ellison et al (US 2015/0368146) and Lautenschlager et al (US 2017/0052311). The difference from instant claims is that while Ellison et al teaches a glass composition comprising 74.78 mol% SiO2, 5.06 Al2O3, 3.71 mol% B2O3, 4.17 mol% Na2O, 0.99 mol% K2O, 6.05 mol% MgO, 0.06 mol% CaO, and 0.09 mol% SnO2 and teaches the glass in the form of a sheet meeting each structural limitation of the instant claims, Ellison does not teach a glass meeting the structural limitations of the remaining pending instant claims along with a color shift of less than 0.005. Lautenschlager et al teaches a glass sheet that can comprise greater than 80 mol% SiO2 and that has a low color shift, but Lautenschlager et al does not teach or suggest a glass meeting each further compositional limitation of instant claims 1, 3, 5, 25, or 27 or that has a color shift as low as 0.005. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW5 May 2021